960 F.2d 1053
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gerald Lloyd Sparrow, Appellant,v.United States of America, Appellee.
No. 92-1070MN.
United States Court of Appeals, Eighth Circuit.
Submitted:  April 14, 1992.Filed:  April 24, 1992.

Before BOWMAN, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Gerald Lloyd Sparrow, a federal prisoner, appeals the district court's1 denial of his 28 U.S.C. § 2255 motion to correct his sentence.  We affirm.


2
Sparrow pleaded guilty to nine counts of aiding and abetting distribution of cocaine in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2, and to conspiring to distribute cocaine in violation of 21 U.S.C. § 846.  The district court denied Sparrow a two-level reduction for acceptance of responsibility and sentenced him to fifty-one months imprisonment, three years supervised release, and a special assessment of $500.  Sparrow did not directly appeal his sentence.  He filed the instant § 2255 motion, claiming that the district court erred in denying him the two-level reduction.


3
We conclude Sparrow waived his right to challenge his sentence in his motion by failing to assert his claim on direct appeal;  he has shown no fundamental error warranting review despite the waiver.   See United States v. Smith, 843 F.2d 1148, 1149 (8th Cir. 1988) (per curiam) (§ 2255 relief not available to correct errors that could have been raised on direct appeal unless errors are "fundamental defects" resulting in "complete miscarriage of justice").


4
Accordingly, we affirm.



1
 The Honorable Edward J. Devitt, Senior United States District Judge for the District of Minnesota (deceased)